                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                     UNITED STATES DISTRICT COURT
                                   8                                 NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                        ROBERT HACKWORTH, JR.,
                                  10                                                    Case No. 17-05569 BLF (PR)
                                                          Plaintiff,
                                  11                                                    ORDER GRANTING REQUEST FOR
                                                  v.                                    EXCERPTS OF RECORD
                                  12
Northern District of California
 United States District Court




                                  13    S. TOMLINSON,
                                  14                     Defendant.
                                                                                        (Docket No. 35)
                                  15

                                  16

                                  17            On June 7, 2019, the Court granted Defendant’s motion for summary judgment and
                                  18   entered judgment in her favor. (Docket Nos. 28, 29.) Plaintiff filed a notice of appeal to
                                  19   the Ninth Circuit, where the matter is currently pending. (Docket Nos. 31, 32.) Plaintiff
                                  20   has filed a motion requesting “his excerpts of records” for appeal. (Docket No. 35.) The
                                  21   request is GRANTED.
                                  22            The Clerk of the Court shall send Plaintiff his complaint and opposition brief, which
                                  23   are the only substantive briefs filed in this action. (Docket Nos. 1, 25.)
                                  24            This order terminates Docket No. 35.
                                  25            IT IS SO ORDERED.
                                  26   Dated: _____________________
                                                August 7, 2019                           ________________________
                                  27                                                     BETH LABSON FREEMAN
                                                                                         United States District Judge
                                       Order Granting Motion for Records
                                  28   PRO-SE\BLF\CR.17\05569Hackworth_records
